 In, theMatterofOmo FERRO-ALLOYS CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEE,LOCAL 2626, C. I.O.Case No. R-373.3.-Decided May 19, 1942Jurisdiction:ferro-chrome and ferro-alloys manufacturing industry,Investigation and Certification of Representatives:existence of question: re-fusalof Company to'accord any union recognition'until certified by the Board;election necessary.'Unit Appropriate for Collective Bargaining:all productionand maintenanceemployees at, the Company's Tacoma, Washington, plant,includingthe store-room clerk but excluding office, clerical and supervisory employees,chemists,-and maintenance foremen ; claims of craft unions that employees whom theyrepresented constitute separate unitsrejected.Mr. William Pritz,of Tacoma, Wash., for the Company.-Mr. AS. J. Brozovich,of Seattle,Wash., for the S. W. O. C:Mr.Wallace Morrissette,of Tacoma, Wash., for the I. B. E. W.Mr. Will-lam-Zenk,of Tacoma; Wash., for the I. A. M.Mr. James Ross,of Tacoma, Wash., for the Operating Engineers.Mr. A. J. LaFrambois,of Tacoma, Wash., for the Council.Mr. Louis Cokin,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Steel Workers Organizing Committee,Local 2626, C. I. 0., herein called -the S. W. O. C., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Ohio Ferro-Alloys Corporation, Tacoma, Washing-ton, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Louis S.Penfield, Trial Examiner.Said hearing was held at Tacoma, Wash--ington, on,April 15, 1942:The Company, the S. W. O. C., Interna-tional Brotherhood of Electrical Workers, Local 76, herein called theI.B. E. W., International Union of Operating Engineers, Local 606,herein called the_Operating Engineers, International Association ofMachinists, Local 297, herein called the I. A. M., and Tacoma MetalTrades Council, A. F. of L., herein called the Council, -appeared,participated, and were afforded full opportunity to be heard, to41 N. L. R. B., No. 21.-103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT'I.THE BUSINESS OF THE COMPANY`Ohio Ferro-Alloys Corporation is' an 'Ohio corporation with itsprincipal place of business at Canton, Ohio.We are here concernedwith the, Company,s plant at Tacoma, Washington, where it isengaged in the production of ferro-chrome and ferro-alloys.TheCompany -commenced operations at its Tacoma plant the latter partof 1941.' During the period which the Tacoma plant operated in1941, it used 12,000 tons of chrome ore, all of which was shipped toit from the Philippine Islands, and approximately 5,000 tons of coke,all of which was shipped to it from outside the State of Washington.All the finished products at the Tacoma plant are, shipped to pointsoutside the State of Washington.Th Company admits that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee, Local 2626, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.International Brotherhood of Electrical Workers, Local 76, Inter-nationalUnion of Operating Engineers, Local 606, InternationalAssociation of Machinists, Local 297, and Tacoma Metal TradesCouncil are labor organizations -affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company stated at the hearing that it will not recognize anylabor organization until the Board determines the bargaining repre-sentative of its employees.A statement of a Field Examiner of theBoard, introduced into evidence at the hearing, shows that theS..W. O. C., the I. B. E. W., and the Operating Engineers eachrepresents a substantial number of employees in the unit alleged byeach to be appropriate.' -'The Field Examiner reported that the S.W. O. C presented 39 membership appli-cation or authorization cards bearing apparently genuine signatures of persons whosenames appeared on the Company'spay roll of March 10,1942.He further reported OHIO FERRO-ALLOYS CORPORATION105We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV,,TIE APPROPRIATE UNITThe S.,W. O. C. and the Company urge that all production andmaintenance employees at the Tacoma plant, of the Company,. ex-cluding office, clerical and supervisory employees, and chemists, con-stitute an appropriate unit.The I. B. E. W. contends that allpersons at the Tacoma plant who do any work pertaining to electricalunit contention further and it appears that the unit claimed by itwould cover most of the employees inasmuch as the plant is electric-ally operated.Although the Operating Engineers originally claimedthat compressor men constitute a separate unit, it changed its positionat the close of the hearing and stated that it desired that the employeesoriginally claimed by it be a part of the unit asked for by theI.B. E.' W.As stated above, the I. A. M. does not claim to haveany representation among the employees of the Company,, but itappears that that organization claims that machine repairmen consti-tute a separate appropriate unit. -The Council, of which the I. B. E. W., the I. A. M., and,the Op-erating Engineers are members, presented a proposed contract to theCompany in the fall of 1941 covering all employees of, the -Company.While the Council presented the contract and was conducting nego-W. was organizing the em-ployees of the Company under the banner of the Council. TheI..-B.E;W;, the I. A. M., and the Operating Engineers continued-to negotiate with the Company on an industrial basis, through theCouncil, until the S. W. O. C.'s claim upon the Company in February1942.Thereafter, they took the positions set out above.The recordindicates that the employees claimed by the I. B. E. W., the OperatingEngineers, and the I.. A. M. do not constitute separate- and distinctcrafts but are regular production and maintenance employees.TheJ. B. E. W., the I. A. M., and the Operating Engineers stated at thehearing that in the event the Board finds that their claims to separateunits are not valid, they then desire a single plant-wide unit underthat the I.B E. W. presented 27 authorization cards'bearing apparently genuinesignatures of persons whose names appeared on that pay roll',There are approximately62 employees on the March 10, 1942,pay rollThe Field Examiner also reported thatthe Operating Engineers presented 4 authorization cards bearing the apparently genuinesignatures of persons whose names appeared on the March 10, 1942, pay roll. Thereare 4 employees on that pay roll in the unit originally alleged to be appropriate by theOperating Engineers.The I. A. M. stated at the hearing that it did-not have anyrepresentationamong the Company'semployeesThe I.B.E.W., the OperatingEngineers,and the I. A. M. are members of the Council. 1106DECISIONS -OF NATIONAL LABOR RELATIONS BOARD,the Council.Under all, the circumstances ^ of the ,case, we find that asingle-unit composed of all, production and maintenance employees ofthe Company.can best effectuate the purposes-of the Act. ': _ .,=The parties are in disagreement as to the disposition of a storeroomclerk and five maintenance foremen. --The ,Company, urges that the storeroom clerk be excluded from-the unit on the ground- that be is a clerical employee.All 'the labororganizations desire that he be 'included.This employee keeps,acle`r'ical record of all disbursements of materials in 'the storeroom andactually handle's the materials.We shall include the storeroom clerkin' the unit.,The Company has five employees listed by it as maintenance fore-men.The Company urges that 'such employees be excluded fromthe`unit and the labor organizations-that they be included.,Although-these employees' spend a majority of their time performing manualduties at the present time, they are actually being trained to becomenon-working foremen in'the future. - They-can recommend the hireor' discharge of employees and they are paid on a salary basis incontrast to the rest of the employees who are paid on an 'hourly basis.We shall exclude the maintenance foremen from the unit.We' find that all production and maintenance employees at theTacoma plant of the Company, including the storeroom clerk,' butexcluding office, clerical and supervisory employees, chemists, andmaintenance foremen, constitute a' unit appropriate for the purposes'of collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by ' an election by secret ballot.We shalldirect that the employees of the Company eligible to vote shall bethose in the' appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.All the parties agree that in the event the Board finds that theunit urged by the I. B. E. W. is inappropriate then the ballot shouldcontain only the names of the S. W. O. C. and the Council. In ac-cordance with the stipulation of the parties, we shall place the nameof the Council on the ballot.--DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- OHIO FERRO-ALLOYS CORPORATION107tionsAct, 49 Stat. 449, and pursuant to_ Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ohio Ferro-AlloysCorporation, Tacoma, Washington, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days,from the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding any who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by SteelWorkers Organizing Committee, Local 2626,affiliatedwith the Congress of Industrial Organizations, or byTacoma Metal Trades Council, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or by neither.